
	
		I
		112th CONGRESS
		1st Session
		H. R. 252
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2011
			Mr. Serrano
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To require an annual report on Federal funds distributed
		  by Federal agencies through grant programs, formula programs, or otherwise, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Territorial Funding Information Act of
			 2011.
		2.Report on distribution
			 of Federal funding
			(a)Report
			 requiredNot later than 6
			 months after the date of the enactment of this Act, and December 31 each year
			 beginning thereafter, the head of each Federal agency shall submit a report to
			 the Comptroller General of the United States that describes Federal funds
			 distributed by that Federal agency for the preceding fiscal year, through grant
			 programs, formula programs, or otherwise, to each of the Commonwealth of Puerto
			 Rico, the United States Virgin Islands, American Samoa, Guam, and the Northern
			 Mariana Islands (in this section referred to as the
			 territories), each State, and the District of Columbia.
			(b)Report
			 ContentsA report submitted under subsection (a) shall include
			 the following with regard to the Federal agency submitting the report:
				(1)The title and a
			 short description of the program under which Federal funds were
			 distributed.
				(2)The formula, if
			 any, used to distribute Federal funds under the program.
				(3)A
			 description of any difference between the treatment of each of the territories,
			 each State, and the District of Columbia, concerning the distribution of
			 Federal funds under each program listed under paragraph (1).
				(4)A
			 citation to the Federal law, if any, that authorized the treatment described
			 under paragraph (3).
				(5)The employment
			 location of Federal agency employees in each of the territories, each State,
			 and the District of Columbia.
				(6)The number and
			 location of all field offices of the Federal agency in each of the territories,
			 each State, and the District of Columbia.
				(c)General
			 Accountability Office reportNot later than 10 months after the date of
			 enactment of this Act, and April 30 each year beginning thereafter, the
			 Comptroller General of the United States shall submit to the Committee on
			 Appropriations of the House of Representatives and the Committee on
			 Appropriations of the Senate a comprehensive report describing and estimating
			 the effects of differential treatment of the territories as described in the
			 reports submitted under subsection (a).
			(d)Limitation on
			 use of fundsHereafter, no
			 Federal funds may be distributed through grant programs, formula programs, or
			 otherwise, unless in such distribution each of the territories are treated on
			 the same basis and in the same manner as each of the States and the District of
			 Columbia, unless such treatment is—
				(1)otherwise
			 authorized by Federal law; or
				(2)consented to, in
			 writing, by the chief executive officer of each territory not so
			 treated.
				(e)Federal agency
			 definedIn this Act, the term
			 Federal agency has the meaning given the term Executive
			 agency by section 105 of title 5, United States Code.
			
